Citation Nr: 0700797	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy secondary to biochemical exposure 
and testing as a result of participation in Project 112.

2.  Entitlement to service connection for a heart disorder 
secondary to biochemical exposure and testing as a result of 
participation in Project 112.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) secondary to biochemical exposure and 
testing as a result of participation in Project 112, not to 
include a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Marjorie Patmon, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  In March 2006, a videoconference hearing 
on appeal was held before the undersigned, who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty in the US Army for 
approximately two years.  He has asserted that while serving, 
he was exposed to several biochemicals including sarin [O-
Isopropyl methylphosphonofluoridate] and VX [O-ethyl-S-
[2(diisopropylamino)ethyl] methylphosphonothiolate], and 
other chemicals while stationed at the Edgewood Arsenal (now 
a part of the Aberdeen Proving Grounds).  He contends that 
said exposure resulted in the development of diabetes 
mellitus, a heart disability, and PTSD.  

In 2002, the Department of Defense (DoD) released information 
on Project 112 and Shipboard Hazard and Defense (SHAD).  That 
information noted that DoD conducted various tests on animals 
to determine the effectiveness of shipboard detection and 
protective measures against chemical and biological threats; 
the protective measures taken against chemical and biological 
warfare agents, and to determine the potential risk to 
American forces posed by these agents.  The materials used 
for testing included biological warfare agent stimulants, 
chemical warfare agents, chemical warfare agent stimulants, 
and various chemical decontaminants.  

DoD further admitted that it had released several toxins, 
such as VX and sarin, and that it had conducted studies on 
the exposed individuals.  Much of the information surrounding 
Project 112 remains classified, but various directives have 
been issued which delineate the many substances used as part 
of the testing program to include but are not limited to 
Coxiella burnetii, Pasteurella (now renamed Francisella) 
tularensis; biological and chemical warfare agent simulants 
including Bacillus globigii, E. coli and Serratia marcscens; 
Chemical Warfare Agents such as sarin, and VX; Chemical 
Warfare Agent Simulants such as Methylactoacetate and sulfue 
dioxide; and Tracer materials such as zinc cadmium sulfide; 
and Various Chemical Decontaminants including Beta-
propiolactone, ethyl alcohol, Llysol, peracetic acid, 
potassium hydroxide, sodium hydroxide and sodium 
hypochlorite.

Per the claims folder, the DoD, along with the VA and the 
National Academy of Sciences, contacted the veteran 
concerning these experiments.  Specifically, the Department 
of the Army's Medical Research Institute of Chemical Defense 
wrote the veteran a letter, dated May 8, 2002, that confirmed 
the veteran's assertions that he was exposed to VX along with 
other chemicals was stationed at Edgewood Arsenal.  

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  The directive also contains the following note 
-

NOTE:  Information about the specific 
ships involved and the known health 
effects from exposures to agents that 
were used in Project 112/SHAD tests is 
available along with other relevant 
background information at 
http://www.va.gov/shad/.  Another source 
of information regarding Project 112 
tests is DOD's website at: 

www.deploymentlink.osd.mil/current_issues
/shad/sha d_intro.shtml.

VHA Directive 2004-016 also provided that VHA was contacting 
identified test participation veterans and urging them to 
have a clinical evaluation at the nearest VA Medical Center 
(VAMC) if they have any health concerns.  It explained that 
these veterans are to be offered a complete "Primary Care 
New Patient History and Physical Examination" even if the 
veteran previously received healthcare from VA.  Each VA 
medical facility was told that they would have a designated 
representative to provide information about this testing and 
the possible adverse health effects.  Moreover, Fast Letters 
and Training Letters have been issued by Veterans Benefits 
Administration (VHA) which address such matters as the 
comprehensiveness of examinations, etcetera.

The record does indicate that the veteran underwent 
examinations at his local VAMC and also in Washington, DC.  
However, these examinations occurred prior to VHA Directive 
2004-016 being issued.  Since the veteran's direct 
participation in Project 112 testing has been established, 
and in light of this directive from VHA, the present case is 
remanded to provide this veteran with a complete Project 112 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The appellant and his attorney should 
be provided the notice required under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006), to 
include the notice specified by in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit any pertinent evidence in 
his possession.

2.  The RO/AMC should request the veteran 
to identify all health care providers who 
may have medical records pertinent to his 
service connection claims (diabetes 
mellitus, a heart disability, and PTSD).  
The RO/AMC should then obtain records of 
treatment from all identified sources.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

3.  The veteran should be scheduled for a 
thorough VA examination in accordance 
with VHA Directive 2004-016, entitled 
"Provision of Health Care Services to 
Veterans Involved in Project 
112/Shipboard Hazard and Defense (SHAD) 
Testing."  As indicated above, the 
Directive is dated April 5, 2004.  The 
RO/AMC is hereby notified that when 
scheduling the examinations, that the 
RO/AMC must specifically note that the 
examinations should be performed in 
accordance with the above directive.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder must be available to the 
examiner(s), and review of the pertinent 
evidence therein should be noted.  If the 
examiner indicates that he or she did not 
review the claims file, then the 
examination(s) will be determined to be 
inadequate.  

The examiner(s) must express opinions as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that that the veteran has 
any heart disorder, blood disorder 
(diabetes mellitus), and psychiatric 
disability (PTSD), as a result of active 
service, including as a result of 
exposure to biochemical materials during 
Project 112 testing, or whether such a 
relationship to service and hazardous-
material exposure is unlikely (i.e., less 
than a 50-50 degree of probability).  
With respect to a "stressor", the 
examiner may presume a stressor to be the 
exposure to chemicals and biological 
agents resulting from the veteran's 
participation in Project 112.  

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Each examiner should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinion.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of each examination be typed and included 
in the claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
examination reports and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Thereafter, the RO/AMC should adjudicate the issues on 
appeal.  The RO/AMC must process the veteran's claim in 
accordance with VHA Directive 2004-016, entitled "Provision 
of Health Care Services to Veterans Involved in Project 
112/Shipboard Hazard and Defense (SHAD) Testing," and any 
additional VA directives affecting Project 112 claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the veteran's attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


